Ostrander, J.
(after stating the facts). It is the rule that where the owner of property dies, intestate, his real estate devolves according to the law of the State in which it is situated, his personal property is distributed according to the law of his domicile. It is necessary, and is convenient, that, before the estate of a deceased persons falls into pieces, debts payable therefrom shall be ascertained and paid, taxes exacted by the State shall be computed and paid. The State, by virtue of its sovereign authority, temporarily takes into charge the res constituting the estate, for the purposes just mentioned, and, if the State of the domicile of the deceased person, for the further purpose of assigning the residue of the personal estate to the persons found to be entitled thereto.
The sovereignty of a State and the jurisdiction of its courts do not extend to and embrace property not within the territorial jurisdiction of the State, and, while each State possesses sovereign power over persons and property within its territory, it is an elementary principle that the laws of one State have no operation outside of its territory, except so far as is allowed by comity, and no tribunal established in a State can extend its powers beyond the territory of *678the State, so as to subject either persons or property to its decisions. It is therefore undeniable that the tribunal of the State of Ohio could exercise no control over the property of the deceased person which was situated in Michigan, except in so far as it was admitted by State comity to do so.
Admitting that the Ohio court possessed the power to determine the question of domicile of the decedent for the purpose of conclusively adjudicating the validity, within that State, of the grant of letters of administration, it did not possess the power to conclusively bind all the world as to the fact of domicile by a mere finding of such a fact in a proceeding in rem. Overby v. Gordon, 177 U. S. 214 (20 Sup. Ct. 603); Tilt v. Kelsey, 207 U. S. 43 (28 Sup. Ct. 1); Brigham v. Fayerweather, 140 Mass. 411 (5 N. E. 265). . The Michigan court had an equal right to determine the question of domicile for the same purpose. We must therefore deny the contention of plaintiffs that the decision of the Ohio court conclusively establishes that the domicile of the decedent was in the State of Ohio.
In Reynolds v. McMullen, 55 Mich. 568, 573 (22 N. W. 41, 44 [54 Am. Rep. 386]), this court, speaking by Mr. Justice Cooley, said:
“We concede to the fullest extent the general principle, relied upon by defendants, that personal property, in contemplation of law, accompanies the person of the owner, and that its disposition on his death is to be determined by the laws of his domicile. But, while the rule of distribution is thus determined, the steps to reach it may be otherwise prescribed; and when the. property is in one jurisdiction, and the domicile in another, the necessity for distinct proceedings in administration may be imperative. The proceedings, when taken in this class of cases, are governed and regulated by certain'rules of interstate comity, which are thus stated by the court of appeals of New York:
“ Tt is an established doctrine, not only of international law, but of .the municipal law of this country, that personal property has *679no locality. It is subject to the law which governs the person of the owner, as well in respect to the disposition of it by act inter vivos as to its transmission by last will and testament, and by succession upon the owner dying intestate. The principle, no doubt, has its foundation in international comity; but it is equally obligatory, as a rule of decision in the courts, as a legal rule of purely domestic origin. It does not belong to the judges to recognize or to deny the rights which individuals may claim under it, at their pleasure or caprice; but, it having obtained the force of law by user and acquiescence, it belongs only to the political government of the State to change it whenever a change becomes desirable. But the right which an individual may claim to personal property .in one country, under title from a person domiciled in another, can only be asserted by the legal instrumentalities which the institutions of the country where the claim is made have provided. The foreign law furnishes the rule of decision as to the validity of the title to the thing claimed; but in respect to the legal assertion of that title it has no extra-territorial force. As a result of this doctrine it is now generally held everywhere, and it is well settled in this State, that an executor or administrator appointed in another State has not, as such, any authority beyond the sovereignty by virtue of whose laws he was appointed.’ Denio, J., in Parsons v. Lyman, 20 N. Y. 103, 112, citing Morrell v. Dickey, 1 Johns. Ch. [N. Y.] 153; Vroom v. Van Horne, 10 Paige [N. Y.] 549 [42 Am. Dec. 94].”
See, also, Dickinson v. Seaver, 44 Mich. 624, 629 (7 N. W. 182).
In various ways our statutes recognize the rights of a foreign domiciliary executor or administrator. 3 Comp. Laws, §§ 9110-9113, 9124, 9323, 9443 (3 Comp. Laws 1915, .§§ 13819, 13915, 14020-14022, 14485). There has been no application in the matter of this estate, and as respects the property of the decedent situated in this State, for administration ancillary to the administration proceeding in the Ohio court. There has been no application to the probate court by the foreign administrator for an order directing the local administrator to turn over the fund in his hands. It must be admitted that in either jurisdiction the personal estate should be distributed to the per*680sons who are by law entitled to it, and that title to the personal estate is determined by the law of the domicile of the intestate. In my opinion these considerations do not warrant a court of equity in interposing in the probate proceedings here, especially when it is denied by the plaintiffs that the equity court may determine, for itself, where the intestate was domiciled, and inasmuch as the estate in Ohio cannot be, by its order, brought into Michigan for final distribution, if the facts require it. So far as the record discloses facts, the Michigan court has proceeded regularly to administer an estate found within the jurisdiction of the court to the point of distribution thereof. The bill asks that a court of equity act upon that court, its orders, and its officer, in respect to matters over which the probate court appears to have jurisdiction.
The order appealed from is affirmed (without prejudice to the rights of any one interested, advised thereto, to take other or further proceedings), with costs to appellees; one. solicitor’s fee only to be taxed as costs.
Kuhn, C. J., and Stone, Bird, Moóre, Steere, and Brooke, JJ., concurred. Person, J., did not sit.